Simmons, C. J.
1. The indictment being founded upon the act of August 9, 1881 (Acts of 1880-1, p. 591), prohibiting the sale of certain specified liquors within the limits of the 714th district, G. M„ of Carroll county, and the indictment charging that the accused sold such liquors within that district, it was essential to prove that the sale actually occurred within the limits thereof; and the State having failed to make such proof, the verdict was necessarily contrary to law.
2. As ruled by this court in Hines v. The State, 93 Ga. 187, it was not necessary, in such case, for the State to prove affirmatively that the accused was not a “licensed physician in the regular practice of his profession,” etc., although the indictment so alleged. Judgment reversed.